PER CURIAM.
Appellant appeals from an order of final summary judgment entered by the trial court in favor of the defendant, Dr. Gurba-chan Soni. We have previously stated our disapproval of the unorthodox procedure by which the summary judgment was entered, see Lombard v. Executive Elevator Serv., Inc., 545 So.2d 453 (Fla. 3d DCA 1989); however, in this case it is apparent that the plaintiff invited the trial court to follow the procedure employed, and, therefore, we affirm the summary judgment.
Affirmed.